Citation Nr: 1431102	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 percent, for dislocation of the patella of the right knee.

2.  Entitlement to an increased rating, in excess of 10 percent, for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO denied an increased rating for degenerative arthritis, dislocation of the patella, right knee (which was formerly evaluated as one issue).  During the appeal period, in October 2011, the RO granted a separate award of service connection for degenerative arthritis, right knee evaluated as 10 percent disabling, effective August 18, 2004, and denied an increased rating for dislocation of the patella, right knee (which continued to be rated as 20 percent disabling).  In January 2013, the Board granted an earlier effective date of April 9, 2004, for service-connected degenerative arthritis, and denied an increased rating for dislocation of the patella, right knee.

In February 2014, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand of the issues stated in this case; and ordered the case remanded to the Board for action consistent with the terms of the joint remand.  The joint remand instructed that as locking is not listed under Diagnostic Code 5257, the Board's statement of reasons or bases, for finding a 20 percent rating under Diagnostic code 5257 adequately addressed the Veteran's reported symptoms of locking and giving way, was inadequate.  In addition, the joint remand instructed that none of the diagnostic codes the Board invoked in the extra-schedular discussion contemplated locking, and therefore, the Board's analysis under the first inquiry under Thun v. Peake, 22 Vet. App. 11 (2008), was incorrect.  

Upon implementation of this decision, additional actions will be required by the RO to adjust the code sheet use of diagnostic codes, the use of names of the knee disabilities to clarify the disabilities the Veteran currently has, and to associate the correct ratings with each disability.  As will be explained below, the RO will need to change the diagnostic code on the code sheet from Diagnostic Code 5010-5003 to Diagnostic Code 5258 to reflect the 20 percent rating assigned below for the service-connected degenerative arthritis of the right knee and the separate rating under Diagnostic Code 5260-5010 should be removed from the code sheet.  The RO will need to keep separate instability rating (Diagnostic Code 5257) on the code sheet to reflect that separate rating for instability in effect for the service-connected dislocation of the patella of the right knee.  As will be explained below, the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence and it is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current  symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  As such, changing the code sheet to reflect the current rating under Diagnostic Code 5258 (and subsequent removal of the separate rating under Diagnostic Code 5260-5010) does not result in severance of service connection.  Id.    

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDING OF FACT

During the entire rating period, the right knee disability manifested, at worst, as pain, mild instability, popping, locking, and crepitus, flexion to 90 degrees limited by pain, and extension to 0 (zero) degrees without limitations due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating, in excess of 20 percent, for dislocation of the patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a disability rating a 20 percent rating, but no more, for degenerative arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board finds that VA has met its duty to notify and assist the Veteran.  In a July 2004 pre-adjudicatory letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  An October 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The October 2006 notice letter was not sent prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini, 18 Vet. App. at 112; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the fully compliant notice in October 2006, and the RO readjudicated the case in a January 2007 rating decision and in later supplemental statements of the case.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  There is no indication that any notice deficiency reasonably affects the outcome of this case. 

The Veteran's VA and private treatment records, VA examinations, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA or VA authorized examinations in August 2004, June 2006, March 2008, and April 2012 to address his right knee disability.  
38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the functional effects of the Veteran's service-connected disability on occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In March 2014, the Veteran was notified that the issues in this case were remanded by the United States Court of Appeals for Veterans Claims to the Board, and he was provided information as to how he could submit additional evidence and the time frame for doing so.  In response, the Veteran requested that the Board proceed with adjudication of the case.

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established for a right knee disability and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,  7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2013).  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The Veteran is in receipt of a 20 percent rating for right knee dislocation of the patella rated under the provisions of Diagnostic Code 5257; and a 10 percent rating for right knee degenerative arthritis, rated under Diagnostic Codes 5010-5060.  
38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Increase Rating Analysis

The Veteran is currently in receipt of a 20 percent rating for service-connected dislocation of the patella of the right knee under Diagnostic Code 5257, and a 10 percent rating for right knee degenerative arthritis under Diagnostic Codes 5260-5010.  

The Veteran seeks entitlement to an increased rating for his right knee disability and contends it has worsened.  The Veteran specifically reported in November 2004 and October 2006 that his knee sometimes gave out, on different occasions there was a burning sensation behind the knee cap, some mornings he was unable to walk, he had problems going up and down stairs, his knee crackled when he climbed stairs, and at times knee pain woke him in the middle of the night.

After review of the evidence, lay and medical, the Board finds that during the entire rating period, the right knee disability manifested, at worst, as pain, mild instability, popping, locking, and crepitus, flexion to 90 degrees limited by pain, and extension to 0 degrees without limitations due to pain.

In August 2004, the Veteran was provided a VA contract examination, at which time the Veteran complained of increased pain and that his right knee buckled, popped and locked.  Examination of the right knee showed osteoarthritic changes, bilaterally, worse on the right knee.  There was no evidence of effusion, and the anterior drawer test was negative.  Range of motion of the right knee was flexion to 90 degrees with pain and extension to 0 degrees with pain.  The VA contract examiner noted much crepitus on flexion and extension.  Magnetic Resonance Imagining (MRI) of the right knee revealed marked cartilage loss and degenerative changes; anterior and posterior cruciate ligaments were intact; meniscus intact; medial and fibular collateral ligaments intact; and quadriceps and patellar tendons intact.  The VA contract examiner diagnosed dislocation of patella and degenerative arthritis of the right knee.

The Veteran was provided a VA contract examination in June 2006 for the left knee, at which time his right knee also was reevaluated.  The Veteran complained that he had more pain in the last six to seven months and that it sometimes buckled.  Examination of the right knee revealed swelling, some deformity of the patella, and mildly positive anterior drawer sign.  No medial and lateral instability, effusion, abnormal movement, or ankylosis.  Range of motion of the right knee was flexion to 100 with pain and crepitus and extension to 0 degrees without pain.  Range of motion was additionally affected by pain, but not fatigue, weakness, lack of endurance or incoordination on repetitive use; however, the VA contract examiner could not determine any additional limitation to range of motion in degrees due to pain.  The examiner assessed that the Veteran's right knee as having mild instability.

In March 2008, the Veteran was afforded another VA contract examination for his right knee.  At that time, he complained of pain, occasional weakness, stiffness, and giving way, and locking when standing in certain positions.  Upon examination, the right knee showed no effusion, subluxation, guarding of movement, or genurecurvatum and locking pain.  The VA contract examiner observed crepitus with flexion to 140 degrees, limited to 115 degrees with pain and extension to 0 degrees without pain.  Repetitive use testing revealed functional impact of pain only with limitation to range of motion as stated.  Stability tests were within normal limits.  The VA contract examiner found no change in the existing diagnoses of degenerative arthritis, dislocation of patella, right knee.

In August 2011, the Veteran cancelled a scheduled VA contract examination for his right knee because he was unable to attend the appointment due to a broken ankle.

In January 2012, the Veteran requested a new examination for his right knee, and a VA examination was scheduled to assess the current severity of the Veteran's right knee disability in April 2012.  At that time, the Veteran reported limits to his mobility during acute flares of his condition, that he had difficulty going up and down stairs, and that his right knee pain woke him in the night.  The Veteran occasionally used a brace, but found it bothersome.  Examination revealed flexion to 140 degrees with no pain, and extension to 0 degrees without pain.  Repetitive testing showed no additional limitation or functional impairment.  Stability and strength tests were normal.

The Veteran is currently rated 20 percent disabled under Diagnostic Code 5257 for moderate recurrent subluxation or lateral instability.  The Board finds that the weight of the lay and medical evidence does not demonstrate that severe recurrent subluxation or lateral instability that would warrant a higher rating under Diagnostic Code 5257.  An August 2004 anterior drawer test was negative and MRI findings show that the ligaments were intact.  The Veteran was found to have mild instability in the right knee during a June 2006 VA examination, based on a mildly positive anterior drawer test; however, there was no medial or lateral instability shown at that time.  More recently, May 2008 and April 2012 examinations do not reflect subluxation or lateral instability in the right knee on objective testing.  The lay evidence shows complaints of that the right knee occasionally gives way and is stiff and that he occasionally uses a brace.  The Board finds that the weight of the lay and medical evidence does not demonstrate severe instability or recurrent subluxation and that for the entire rating period, that a rating in excess of 20 percent under Diagnostic Code 5257 is not warranted.  .

The Board finds that the a separate 20 percent rating for right knee arthritis under Diagnostic Code 5258 is warranted.  As noted above, the Veteran has asserted that his right knee disability is manifested by pain, limitation of motion and locking of the knee.  In making this determination the Board has specifically considered the symptoms of knee locking.  In this regard, it is noted that dislocated cartilage means a tear in the meniscus (medial or lateral).  Semilunar cartilage of the knee joint is defined as "meniscus lateralis articulationis genus" if it is external and "meniscus medialis articulationis genus" if it is internal.  Dorland's Illustrated Medical Dictionary 304 (31st ed. 2007).  Symptoms associated with acute meniscus tears include pain located medially or laterally at the joint line and mechanical symptoms such as clicking, catching, or locking.  DeLee and Drez, Orthopaedic Sports Medicine 1601 (3rd ed. 2009).  True locking of the knee is defined as a "mechanical block to full extension due to a displaced bucket handle meniscal tear with incarceration" that is either episodic, with reduction of the fragment by manipulation or motion of the knee, or persistent.  Id.  Degenerative meniscal tears present with vague joint line pain, mild swelling, and occasional mechanical symptoms.  Id.  "Locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop.  Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  Symptoms suggesting a meniscal tear include locking during joint extension, clicking or popping during motion, and localized tenderness along the medial or lateral joint line.  Id.at 573.

The Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case) under Diagnostic Code 5003 for osteoarthritis with painful motion; however, Diagnostic Code 5258 allows for a higher (maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  As such, the Board finds that a 20 percent rating under Diagnostic Code 5258 is warranted as use of Diagnostic Code 5258 is more favorable.  In a case involving knee pain or locking, separate ratings may not be assigned under Diagnostic Codes 5003 and 5258, as to do so would constitute pyramiding; therefore, because the Veteran will be assigned a higher rating of 20 percent under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5003 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's knee disability increases from 10 percent to 20 percent as a result of this decision.

In making this determination, the Board has considered whether separate or higher evaluations are warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Diagnostic Code 5259 provides for a rating for removal of cartilage that is symptomatic, for which there also is no evidence of record.  Accordingly, the Board finds that Diagnostic Code 5259 is not for application in this case.  

The Board also has considered whether a separate or higher rating is warranted under Diagnostic Code 5256 for ankylosis of the knee.  Stiffness and locking could be so severe that they may be analogous to ankylosis of the knee.  In this case, the weight of the evidence does not demonstrate that the Veteran's right knee locked or experienced stiffness that is the equivalent of ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, to warrant a higher rating under Diagnostic Code 5256.  38 C.F.R. § 4.71a.  Similarly, the Veteran does not have evidence nonunion or malunion of the tibia or fibula to warrant a rating under Diagnostic Code 5259.  Id.

In order to warrant a higher or separate ratings based on limitation of motion, flexion limited to 30 degrees or extension limited to 15 degrees must be shown.  The Board finds that, during the entire rating period, the rating criteria for schedular zero percent ratings are not met for flexion or extension.  Therefore, higher or separate disability ratings are not warranted under Diagnostic Codes 5260 or 5261 for limitation of extension and flexion.  38 C.F.R. § 4.71a . 

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements with regard to the severity of his right knee disability.  The Board finds that the Veteran is competent to report his symptomatology, and the Board finds that the Veteran has been consistent in his complaints, and finds that his statements are credible.  The Veteran's statements have been considered by both the VA and VA contract examiners in their evaluation of the Veteran, and by the Board. 

Extra Schedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the Veteran's service-connected right knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 5256, 5257, 5258, 5260, and 5261 provide for disability ratings based on ankylosis; other impairment of the knee, to include recurrent subluxation or lateral instability; frequent episodes of "locking," pain, and effusion into the joint; and limitation of motion.  See 38 C.F.R. § 4.71a.  The rating schedule also provides that weakened movement, due to such factors as divided or lengthened tendons; instability of station; disturbance of locomotion; and interference with sitting and standing, may be considered in evaluating musculoskeletal disabilities.  38 C.F.R. § 4.45.  Disability ratings based on limitation of motion, including due to pain and other orthopedic factions, are also provided for under the schedular rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca.  In addition, the rating schedule acknowledges that all conditions cannot be fully contemplated by the diagnostic codes provided, and therefore, rating by analogy is permissible.  38 C.F.R. § 4.20, 4.21.  In this case, considering the lay and medical evidence, the Veteran's right knee disability is manifested by occasional stiffness, locking while standing in some positions, weakness, and mild instability; and these symptoms are contemplated by the schedular rating criteria.  The Board also finds that the assigned ratings appropriately reflect the overall disability picture of the right knee, and that all of the Veteran's symptoms have been accounted for in the evaluation of the right knee.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria, and the Board further finds that the assigned ratings are adequate to compensate for the occupational impairment and impairment of activities of daily living, such as difficulty climbing stairs, reported by the Veteran.  In addition, the Veteran has reported no hospitalization for the right knee disability.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.                38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with a right knee dislocation of patellar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An increased rating, in excess of 20 percent, for right knee dislocation of the patella, is denied.

A 20 percent rating for degenerative arthritis of the right knee is granted.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


